DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4.4.2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8.22.2022 is being considered by the examiner.

Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, “a light source emitting light in ultraviolet wave band” in addition to the required “the light-emitting element of each of the plurality of sub-pixels is a blue light light-emitting element” of base claim 1 is considered new matter. There is no embodiment in which blue light and UV light emission are disclosed  together for the light emitting element. [0054] appears to disclose UV light emission as separate embodiment; hence, the examiner deems it necessary to raise the instant rejection until the applicant provides support for blue light and UV light emission as claimed.

Claims 1, 7, 11, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, “at least one of the plurality of organic encapsulation layers” lacks proper antecedent basis in the claims as the applicant amended the claims to recite “at least one organic encapsulation layer” instead of a plurality thereof. None of the dependent claims of claim 1 addresses this deficiency.

Allowable Subject Matter
Claims 1, 7, 11 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest wherein the light-emitting element of each of the plurality of sub-pixels is a blue light light-emitting element; wherein the organic color conversion layer comprises a red conversion layer, a green conversion layer and a second organic layer, the red conversion layer is configured to convert blue light into red light, and the green conversion layer is configured to convert blue light into green light; and wherein the color filter layer comprises a red color resist, a green color resist, and a white color resist, wherein in a direction perpendicular to a plane of the substrate, the red color resist overlaps the red conversion layer, the green color resist overlaps the green conversion layer, and the white color resist overlaps the second organic layer as recited within the context of claims 1 and 18.



Response to Arguments
Applicant’s arguments, see p. 5-8, filed 8.4.2022, with respect to (i) claims 1 and 18 including the subject matter of claims 2 and 5, and, (ii) overcoming the drawing objections, 35 USC 112 rejections and 35 USC 103 rejections of the previous Office Action (AO) have been fully considered and are persuasive. 
Applicant's arguments filed 8.4.2022 have been fully considered but they are not persuasive. The applicant alleges that claims 1 and 18 are not duplicate claims:

    PNG
    media_image1.png
    214
    680
    media_image1.png
    Greyscale

This is not found persuasive because (i) elements such as a backlight module (or other “commonly used elements”) are not recited in claim 18, and, (ii) per MPEP 2111.02, the term “display device” does not appear to impart any additional limiting structure to “display panel”. 
Examiner Note: the examiner notes that claim 8 includes an “if” recitation which appears to be incomplete and grammatically confusing which would delay any potential rejoinders of claims 8-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894